                        Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 1 of 9
 $2 5HY &ULPLQDO&RPSODLQW                                                                                      
                                       81,7(' 67$7(6 ',675,&7 &2857                                                           May 14 2020

                                                                      IRUWKH                                           
                                                                                                                     
                                                          Northern District of California
                                                        BBBBBBBBBB'LVWULFWRIBBBBBBBBBB                            
                                                                                                                            
                   8QLWHG6WDWHVRI$PHULFD
                              Y
                      .ULVWRSKHU $OODQ 6\OYHVWHU                                &DVH1R     4:20-70574-MAG



                             Defendant(s)


                                                        &5,0,1$/&203/$,17
           ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
 2QRUDERXWWKHGDWH V RI                          $SULO                LQWKHFRXQW\RI             $ODPHGD                  LQWKH
      1RUWKHUQ           'LVWULFWRI                &DOLIRUQLD       WKHGHIHQGDQW V YLRODWHG

              Code Section                                                         Offense Description
 86&   J                                                           )HORQ LQ 3RVVHVVLRQ RI )LUHDUP DQG $PPXQLWLRQ

0D[LPXP 3HQDOWLHV PD[LPXP WHUP RI  \HDUV
LPSULVRQPHQW  ILQH  \HDU WHUP RI VXSHUYLVHG
UHOHDVH  VSHFLDO DVVHVVPHQW IRUIHLWXUH




           7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
 $WWDFKHG $IILGDYLW RI %XUHDX RI $OFRKRO 7REDFFR )LUHDUPV DQG ([SORVLYHV 7)2 =DFKDU\ 7U]HVQLHZVNL




           ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
           u
   "QQSPWFE"T5P'PSN
                                                                                                V =DFKDU\ 7U]HVQLHZVNL
    Jonathan U. Lee
   @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@                                                               Complainant’s signature

   "64"+0/"5)"/6-&&                                                                     =DFKDU\ 7U]HVQLHZVNL 7)2 $7)
                                                                                                     Printed name and title

 6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH


 'DWH                  May 13, 2020
                                                                                                       Judge’s signature

 &LW\DQGVWDWH                           2DNODQG &DOLIRUQLD                         +RQ 'RQQD 0 5\X 86 0DJLVWUDWH -XGJH
                                                                                                     Printed name and title
             Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 2 of 9




                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

                                      AND ARREST WARRANT

        I, Zachary Trzesniewski, being duly sworn, depose and state as follows:

                                          INTRODUCTION

        1.          I am a Task Force Officer (“TFO”) with the United States Bureau of Alcohol,

Tobacco, Firearms and Explosives (“ATF”) and have so been sworn since March 2016. I am

presently assigned to the ATF Oakland Field Office in Oakland, California. I am a law

enforcement officer of the United States within the meaning of Title 18, United States Code,

Section 2510(7). I was trained as a police officer at the California Highway Patrol (CHP)

Academy in Sacramento, California, and I am currently employed by the CHP.

        2.          As an ATF TFO, I have conducted and participated in both state and federal

investigations involving the trafficking of firearms and distribution of controlled substances. I

have investigated and assisted in the prosecution of criminal street gangs engaged in illegal

narcotics and firearms trafficking. During these investigations, I have participated in various

types of investigative techniques, including electronic surveillance; undercover agents and

informants; and controlled purchases of firearms and narcotics from suspects. I have participated

in physical surveillance operations and have participated in the execution of state and federal

arrest warrants and search warrants. In addition to utilizing the aforementioned investigative

techniques, I have been required during these investigations to analyze information resulting

from traditional record searches, pen registers and trap and trace devices, financial records,

utility records, and telephone toll and subscriber records. I have interviewed numerous members

and former members of gangs, as well as conferred with other law enforcement officers about:

the slang, codes, symbols, graffiti, and dress of gang members; gang members’ use of

telephones, e-mail, and other methods of communication to conduct their criminal activities;

gang members’ use of false and fictitious identities to thwart law enforcement investigation of

their activities.
            Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 3 of 9




       3.      I know that it is a violation of Title 18, United States Code, Section 922(g)(1) for

any person who has knowingly been convicted in any court of any crime punishable by

imprisonment for a term exceeding one year to knowingly possess any firearm or ammunition

that has been shipped or transported in interstate commerce.

       4.      I submit this affidavit in support of a Criminal Complaint and Arrest Warrant for

Kristopher Allan Sylvester (“SYLVESTER”). I submit this affidavit for the limited purpose of

establishing probable cause to issue a Criminal Complaint and arrest warrant and have not

included each and every fact known to me concerning the investigation described below. The

information in this affidavit is based upon my personal knowledge and information provided by

other law enforcement officers involved in the investigation of SYLVESTER.

       5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that that SYLVESTER committed the following federal

offense: Felon in Possession of Firearm and Ammunition, in violation of Title 18, United States

Code, Section 922(g)(1).

                             SYLVESTER’S CRIMINAL HISTORY

       6.      From my review of SYLVESTER’s criminal history documentation,

SYLVESTER has multiple felony convictions, as well as probation violations and revocations

to include violations of the terms of his Post Release Community Supervision (PRCS), some of

which are described below.

       7.      In 2005, SYLVESTER was convicted of Burglary (Second Degree) in violation

of California Penal Code section 459. He was initially sentenced to a 1 day in jail and a 5-year

term of probation. SYLVESTER was subsequently sentenced to 16 months in prison after

revocation of his term of probation following his conviction for Evading a Police Officer,

Disregard Safety in violation of California Vehicle Code section 2800.2.

       8.      In 2006, SYLVESTER was convicted of Burglary (Second Degree) in violation

of California Penal Code section 459. He was sentenced to a 1 day in jail and a 5-year term of

probation. His term of probation was later modified and then terminated.

                                                 2
             Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 4 of 9




       9.       In 2007, SYLVESTER was convicted of Burglary (Second Degree) in violation

of California Penal Code section 459. He was sentenced to 1 day in jail and a 5-year term of

probation. His term of probation was later terminated.

       10.      In 2009, SYLVESTER sustained felony convictions for Taking a Vehicle

Without Consent in violation of California Vehicle Code section 10851(a), Receiving or Selling

Stolen Property in violation of California Vehicle Code section 496, Burglary (Second Degree),

in violation of California Penal Code section 459, and Evading a Police Officer, Disregard Safety

in violation of California Vehicle Code section 2800.2. He was sentenced to a 5-year term of

probation.

       11.      In 2011, SYLVESTER was convicted of Taking a Vehicle Without Consent in

violation of California Vehicle Code section 10851(a), and he received a 16-month prison

sentence.

       12.      In 2012, SYLVESTER was convicted of Evading a Police Officer, Disregard

Safety in violation of California Vehicle Code section 2800.2, and he received a 2- year prison

sentence.

       13.      In 2013, SYLVESTER violated the terms of his Post Release Community

Supervision (PRCS).

       14.      In 2014, SYLVESTER was convicted of Taking a Vehicle Without Consent in

violation of California Vehicle Code section 10851(a), and he received a sentence of 6 months in

jail and a 5 year term of probation. SYLVESTER later received a 2-year prison sentence.

       15.      In 2014, SYLVESTER received three revocations for violating the terms of his

Post Release Community Supervision (PRCS).

       16.      In 2015, SYLVESTER was convicted of Taking a Vehicle Without Consent, in

violation of California Vehicle Code section 10851(a), and he received a sentence of 176 days in

jail and a 5-year term of probation.

       17.      In 2015 and again in 2016, SYLVESTER violated the terms of his Post Release

Community Supervision (PRCS).

                                                3
             Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 5 of 9




       18.      According to an arrest report prepared by Fremont Police Department (FPD), on

January 16, 2018, FPD investigators recognized SYLVESTER, and his known girlfriend, from

their photographs in a Milpitas Police Department (MPD) track flyer. The track flyer was in

relation to a vehicle burglary and fraudulent purchase. The track flyer identified the involved

suspect vehicle as a 2017 Chevrolet Camaro rental vehicle. FPD investigators found the suspect

vehicle near the area of SYLVESTER’s residence in the City of Fremont. A short time later,

SYLVESTER left the residence as a passenger in an unrelated vehicle to the MPD investigation.

FPD investigators conducted an enforcement stop on the unrelated vehicle. During the

enforcement stop, FPD investigators searched SYLVESTER’s person and located a window

punch, which is commonly used to break vehicle windows. FPD investigators were able to

confirm SYLVESTER was on active Alameda County probation. FPD investigators asked the

driver for consent to search his vehicle, which he gave, and FPD investigators located a key fob

to the 2017 Chevrolet Camaro. SYLVESTER told FPD investigators the 2017 Chevrolet

Camaro was his girlfriend’s rental vehicle. FPD investigators detained SYLVESTER and

secured the 2017 Chevrolet Camaro until MPD arrived to the area. At this time, SYLVESTER

told FPD investigators he had a firearm inside the 2017 Chevrolet Camaro. Furthermore,

SYLVESTER related the firearm was inside a backpack. When FPD investigates searched the

2017 Chevrolet Camaro, they found a Smith & Wesson 357 Magnum handgun, bearing serial

#8K8317. The Smith & Wesson handgun was loaded with 357 Magnum ammunition. In addition

to the Smith & Wesson, multiple documents including credit cards, driver licenses, and

employment documents inside the 2017 Chevrolet Camaro, none of which were in

SYLVESTER’s or his known girlfriend’s name. FPD investigators also found broken glass

inside the Camaro, which appeared to be consistent with glass when a vehicle window is

shattered.

       19.      SYLVESTER was subsequently convicted of being a felon in possession of a

firearm in violation of California Penal Code section 29800(a). On August 30, 2018,



                                                 4
          Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 6 of 9




SYLVESTER was sentenced to a 5 year term of probation, with service of the first 365 days of

his probation in county jail.

                                      PROBABLE CAUSE

        20.     In the early morning of March 26, 2020, FPD officers responded to report of a

commercial burglary at a Hertz Car Rental located in Fremont, California.

        21.     On March 27, 2020, FPD detectives commenced a criminal investigation into the

Hertz Rental Car location in Fremont. Reviewing surveillance video footage, FPD detectives

identified a gray Jeep Compass as a suspect vehicle. During the course of the investigation, FPD

detectives observed SYLVESTER driving the gray Jeep compass. On April 2, 2020, FPD

detectives obtained an arrest warrant for SYLVESTER for the commercial burglary of the

Fremont Hertz Rental Car location.

        22.     On April 2, 2020, FPD detectives found the gray Jeep Compass at the Mission

Peak Lodge located in Fremont. FPD detectives observed SYLVESTER and his known

girlfriend walking in the parking lot of Mission Peak Lodge. FPD detectives watched as

SYLVESTER and his known girlfriend walked up to the second level of the Mission Peak

Lodge and entered room #224. Once SYLVESTER exited room #224, FPD detectives were able

to take SYLVESTER into custody. While being placed in custody, SYLVESTER

spontaneously stated he possessed a firearm on his person. As the officer searched him, they did

not locate the firearm on SYLVESTER’s person. During the search, SYLVESTER stated the

firearm was in room #224.

        23.     FPD detectives learned that room #224 was registered under the girlfriend’s

name. A records check was conducted on Sylvester’s girlfriend which returned with Sylvester’s

girlfriend being on active Alameda County felony probation. Sylvester’s girlfriend’s probation

states her person, residence and property are searchable at any time, day or night, with or without

a warrant. SYLVESTER was also on probation. The term of his probation began on August 30,

2018. The term was set to expire on August 20, 2023. Under his probation, SYLVESTER was



                                                 5
          Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 7 of 9




not permitted to own or possess a firearm, among other conditions. SYLVESTER’s terms of

probation included a search provision for his person, property, vehicle and residence.

        24.       FPD detectives searched inside room #224 and located a firearm on the sink of the

bathroom. After further examination, FPD detectives learned the firearm was a Ruger LCP .380

caliber handgun, bearing the serial #371083617. The Ruger LCP was loaded with .380 caliber

ammunition. (Refer to photograph below)




        25.       FPD arrested SYLVESTER. He was booked into custody at Santa Rita Jail and

later released.

        26.       In the early morning of April 16, 2020, Santa Clara Police Department (SCPD)

officers responded to report of a burglary alarm at Hana’s Bottle Shop located in Santa Clara,

California. When SCPD officers arrived on scene, they observed a 2020 Ford Mustang, bearing

                                                  6
          Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 8 of 9




no license plates, with no outer vehicle lights illuminated, driving in circles in the Hana’s Bottle

Shop parking lot. In addition to the Ford Mustang, SCPD officers observed broken glass at the

front of Hana’s Bottle Shop.

       27.     SCPD officers attempted to conduct an enforcement on the Ford Mustang;

however, the Ford Mustang fled from SCPD at a high rate of speed. A vehicle pursuit ensued in

which the Ford Mustang drove wrong-way on the roadway to evade apprehension by law

enforcement.

       28.     Eventually, the Ford Mustang became disabled, and SCPD was able to conduct an

enforcement on the two individuals occupying the vehicle. The driver of the Ford Mustang was

identified by SCPD as SYLVESTER. The Ford Mustang was found to be reported stolen from a

Hertz Car Rental location in San Jose, California. Sylvester was arrested, booked and

subsequently released

       29.     On April 23, 2020 a SCPD Crime Scene Investigator (CSI) processed the Ford

Mustang for evidence, and recovered numerous items related to burglaries in the San Francisco

Bay Area. In addition to these items, a Smith & Wesson SD9 VE 9mm handgun, bearing the

serial # FBL3530, and eleven (11) rounds of 9mm ammunition were recovered on the left rear

floor board, under the driver seat, of the Ford Mustang. (Refer to photograph below)




                                                  7
          Case 4:20-mj-70574-MAG Document 1 Filed 05/14/20 Page 9 of 9




       30.      On April 30, 2020, I spoke with Special Agent Chris Bailey of the Bureau of

Alcohol, Tobacco, Firearms and Explosives who confirmed that the Ruger LCP .380 caliber

handgun, bearing the serial #371083617, and the eleven (11) rounds of .380 caliber ammunition

seized on April 2, 2020 were not produced in the State of California and therefore traveled in

interstate commerce.

                                         CONCLUSION

       31.      Based on the above information, I submit that there is probable cause to believe

that, on or about April 2, 2020 in the Northern District of California, the Defendant, Kristopher

SYLVESTER, knowing he had previously been convicted of a crime punishable by a term of

imprisonment exceeding one year, did knowingly possess the Ruger LCP .380 caliber handgun,

bearing the serial #371083617, and the eleven (11) rounds of .380 caliber ammunition, which

were in and affecting interstate and foreign commerce, all in violation of Title 18, United States

Code, Section 922(g)(1).

       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.
                                                          /s/ Zachary Trzesniewski
                                                      ______________________________
                                                      ZACHARY TRZESNIEWSKI
                                                      ATF Task Force Officer




Subscribed and sworn before me
this 13
     __th day of May, 2020
     __




__________________________________________
THE HONORABLE DONNA M. RYU
UNITED STATES MAGISTRATE JUDGE




                                                 8
